                  Case 2:19-cv-02044-JLR Document 16 Filed 04/17/20 Page 1 of 2



 1

 2

 3

 4

 5
                                UNITED STATES DISTRICT COURT
 6                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 7

 8   AMANDEEP SINGH KANG,

 9                             Petitioner,               Case No. C19-2044-J/5

10          v.                                           ORDER OF DISMISSAL

11   ICE FIELD OFFICE DIRECTOR,

12                             Respondent.

13

14          Having reviewed the Report and Recommendation of the Honorable Michelle L.

15   Peterson, United States Magistrate Judge, any objections or responses to that, and the remaining

16   record, the Court finds and ORDERS:

17          (1)      The Court ADOPTS the Report and Recommendation.

18          (2)      The Government’s motion to dismiss (dkt. 8) is GRANTED.

19          (3)      Petitioner’s habeas petition is DENIED, and this action is DISMISSED without

20   prejudice.

21   \\

22   \\

23




     ORDER OF DISMISSAL - 1
                 Case 2:19-cv-02044-JLR Document 16 Filed 04/17/20 Page 2 of 2



 1          (4)     The Clerk is directed to send copies of this Order to the parties and to Judge

 2   Peterson.

 3          Dated this 17th day of ___________________,
                                     April              2020.

 4
                                                             A
                                                          +RQJDPHV/5REDUW
 5                                                        United States District Judge

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23




     ORDER OF DISMISSAL - 2
